DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
This communication is in response to the amendment filed 12/14/20.  Claims 1-7 are amended.  Claims 1-7 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "wherein said determining whether an alert message is to be generated is based on said determined difference." in lines 5 & 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Objections
Claims 6 and 7 objected to because of the following informalities:  Change “The infusion pump of claim 5….” in line 1 of each claim to “The apparatus of claim 5….”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Simpson et al. (US 2004/0167804 A1).
(A) Referring to claim 1, Simpson discloses a method for operating an infusion pump, comprising (para. 7 of Simpson):
receiving, using a graphical user interface for an interface unit for an infusion pump, a first input including first data for a first infusion regimen for a medication, the first data including a first delivery rate in which the first regimen is executed (para. 185 & 193 of Simpson; note that the clinician sets the infusion pump  rate);  
storing the first data in a memory element of the infusion pump (para. 339 of Simpson);
initiating, by a processor in the pump, operation of the pump to infuse the medication according to the first regimen including the first delivery rate (para. 209 and 194 of Simpson; note that the medication is administered through an infusion pump); 

receiving, using the graphical user interface, and after receipt of the first data and after said imitating operation of the pump according to the first regimen, a second input including second data for a second infusion regimen for the medication that is infused by the pump during said operating, the second infusion regimen modifying the first regimen, the second data including a second delivery rate in which the second regimen is executed (para. 270, 271, 282, and 298 of Simpson; note flow rates, volume to be infused, and/or duration can be modified)
comparing, using the processor in the pump, the second delivery rate provided from said second data to the first delivery rate provided from said first data (para. 185, 326, and 358 of Simpson; note the comparison process of old flow rate and modified flow rate);
 detecting, using the processor in the pump, an error in the second delivery rate provided from said second data based on said comparing (para. 324-329; note that modified flow rates are checked for tolerances and overrides can be available for medications that are outside of tolerances); 
in response to said detecting an error: 
2automatically holding, using the processor in the pump, the second infusion regimen in abeyance (para. 315-317, 326, and para. 308, note infusion pumps have the ability to define the volume to be administered or the flow rate and time period. Once this time has elapsed, the infusion pump will automatically prevent further administration); 
generating an alert message; and displaying said generated alert on the graphical user interface (para. 185, 326-329, and 358 of Simpson; note that an alert appears on the device).
(B) Referring to claim 2, Simpson discloses wherein said comparing comprises determining, using the processor, a difference between the first delivery rate provided from said first data and the 
(C) Referring to claim 3, Simpson discloses further comprising receiving third input data in response to said generated alert via the graphical user interface, said response including a confirmation of said second delivery rate; and based on said received third input data, initiating, by the processor, operation of the pump to infuse the medication according to the second regimen including the second delivery rate; the pump operating in response to said initiating to deliver the medication to a patient according to the second regimen including the second delivery rate (para. 270-273 and 299-301 of Simpson).
(D) Referring to claim 4, Simpson discloses further comprising receiving third input data in response to said generated alert via the graphical user interface, said third input data including a reentered second delivery rate; and 3based on said received response, initiating, by the processor, the pump to infuse the medication according to the second regimen including the reentered second delivery rate; the pump operating in response to said initiating to deliver the medication to a patient according to the second regimen including the reentered second delivery rate (para. 321-329 of Simpson).
(E) Referring to claim 5, Simpson discloses an apparatus comprising: 
a pump configured to deliver medication to a patient from a container via tubing engaged with the pump (para. 346 and 209 of Simpson); 
a memory element (para. 339 of Simpson); 
a graphical user interface including a display for an interface unit for receiving: a first input including first data for a first infusion regimen for a medication, the received first data including a first delivery rate in which the first regimen is executed (para. 112, 194, 209 and 292 of Simpson; note the delivery of medication to a patient); and, a second input including second data for a second infusion regimen for the same medication as for the first infusion regimen, the second regimen modifying the 
a processor in the pump configured for (para. 91, 93, 183, 223, & 224, and Fig. 2 of Simpson): 
 initiating operation of the pump to infuse the medication according to the first regimen including the first delivery rate, wherein the pump operates in response to said initiating to deliver the medication to the patient according to the first regimen including the first delivery rate (para. 209 and 194 of Simpson; note that the medication is administered through an infusion pump); 
after receipt of the second data, comparing the second delivery rate provided from the second data to the first delivery rate provided from the first data, wherein the second input including the second data is received after said initiating operation of the pump (para. 185, 326, and 358 of Simpson; note the comparison process of old flow rate and modified flow rate);
4detecting an error in the second delivery rate provided from second data based on said comparing (para. 324-329; note that modified flow rates are checked for tolerances and overrides can be available for medications that are outside of tolerances); 
 in response to said detecting an error: 
automatically holding, using the processor in the pump, the second infusion regimen in abeyance (para. 315-317, 326, and para. 308, note infusion pumps have the ability to define the volume to be administered or the flow rate and time period. Once this time has elapsed, the infusion pump will automatically prevent further administration); 
generating an alert message; and displaying said generated alert on the graphical user interface (para. 185, 326-329, and 358 of Simpson; note that an alert appears on the device).

(G) Referring to claim 7, Simpson discloses wherein said processor is further configured for: receiving a third input in response to said generated alert via the graphical user interface, said third input including a reentered second delivery rate; and 5, in response to said third input initiating operation, by the processor, of the pump to infuse the medication according to the second regimen including the reentered second delivery rate, wherein the pump operates in response to said initiating to deliver the medication to the patient according to the second regimen including the reentered second delivery rate. (para. 321-329 of Simpson).


Response to Arguments
Applicant's arguments filed 12/14/20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 12/14/20.
(1) Applicant argues that amended claims 1 and 5 are allowable over Simpson.

(A) As per the first argument, see modified 102 rejection above which addresses the newly added limitations. Note in Simpson the comparison process of old flow rate and modified flow rate (para. 185, for an interface unit for an infusion pump.” As such, in light of the broadest reasonable interpretation of the claims, it is unclear how the language of the claims differs from the applied prior art.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686